OPINION — AG — WHETHER OR NOT THE ENDOWMENT FUND (A TRUST WHEREIN THE OKLAHOMA HISTORICAL SOCIETY IS THE NAMED BENEFICIARY) IS A PUBLIC TRUST WITHIN THE PURVIEW OF THE OKLAHOMA PUBLIC TRUST ACT, SAID SOCIETY MAY LAWFULLY TRANSFER ANY FUNDS TO THE TRUST FROM ITS DEPOSITORY PAYABLE TO THE TRUST ARE ERRONEOUSLY PAID TO SAID SOCIETY; THAT THE TRUST IS NOT REQUIRED TO DEPOSIT ANY PORTION OF ITS FUNDS WITH THE STATE TREASURER; THAT THE TRUST MAY DEPOSIT ITS FUNDS IN A BANK TO THE EXTENT AUTHORIZED IN THE TRUST INDENTURE; AND THAT SAID TRUST IS NOT SUBJECT TO THE PROVISIONS OF 60 Ohio St. 1963 Supp 180.1-180.3 [60-180.1], CITE: 74 Ohio St. 1961 213 [74-213], 62 Ohio St. 1961 7.1 [62-7.1] 62 Ohio St. 1961 7.4 [62-7.4], 60 Ohio St. 1961 176 [60-176] [60-176], 60 Ohio St. 1961 177 [60-177], 60 Ohio St. 1961 178 [60-178], 60 Ohio St. 1961 180 [60-180], 53 Ohio St. 1961 18 [53-18] [53-18], 62 Ohio St. 1961 7.1 [62-7.1] (HARVEY CODY) ** SEE: OPINION NO. 74-243 (1974) **